Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 8, and 15 are objected to because of the following informalities:  
In claims 1 and 8, in the “separator module” portion of the claim, the expression “on the basis of: at least in part system and type of each target device” should be “on the basis of: at least in part a system of each target device and a type of each target device.”
In claims 1 and 8, the expression “the intelligence module comprises” should be “the intelligence module comprising” or “wherein the intelligence module comprises.”
In claim 15, the expression “an intelligence module comprises” should be “an intelligence module comprising.” 
Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
10000, 11000, 12000, and 13000, (see page 2 et seq., describing FIG. 1)
20000, 21000, 21100, 21200, 21300, 22000, and 23000 (see page 11 et seq., describing FIG. 2)
30000, 31000, 31100, 31200, 31300, 32000, 33000, 34000, 35000, and 36000 (see page 21 et seq., describing FIG. 3)  


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Claims 1-15 invoke § 112(f). The limitations in these claims that invoke § 112(f) are as follows:
 “separator module” (as recited in claims 1 and 8) 
“intelligence module” (as recited in claims 1 and 8) 
“logic to acquire”, “logic to search”, “logic to apply”, “logic to calculate”, “logic to select” (as recited in claims 1 and 8); 
“logic to automatically acquire”, “logic to automatically confirm…” (two instances), “logic to automatically determine…” (three instances) (as recited in claims 5 and 12). 
“logic to calculate” and “logic to select” (as recited in claim 7) 
“logic to search”, “logic to apply”, “logic to calculate” and “logic to select” (as recited in claim 15).
In the above limitations, the term “module” is considered to be a generic placeholder. See MPEP § 2181(I)(A), which identifies “module” as an example of a generic placeholder. 
Additionally, the term “logic” is considered to be a generic placeholder because the term, as used in the claims, is not limited to any specific physical implementation of “logic.” Thus, “logic” serves as a generic substitute for “means.” See Egenera, Inc. v. Cisco Systems, Inc., 972 F. 3d 1367 (Fed. Cir. 2020) (“’logic’ is no more than a ‘black box recitation of structure’ that is simply a generic substitute for ‘means.’”).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 and 8-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 3, 10, and 16, the limitation “the expert rule” lacks antecedent basis, since the parent claims do not recite a singular expert rule, but instead recites “respective set of expert rules.” For purposes of examination, “the expert rule” is construed as “an expert rule in the respective set of expert rules.”
In claims 3 and 10, the limitation “the proxy computer” in “to select the proxy computer” lacks antecedent basis, since the parent claims do not recite a singular proxy computer, but instead recites “one or more proxy computers.” For purposes of examination, “the proxy computer” is construed as “the one or more proxy computers.”
In claims 4 and 11, “the target devices” lacks antecedent basis, since the parent claim only recites “each target device.” It is also unclear whether the plural usage of “devices” is intended to refer to a respective target device for a particular set of rules, or multiple target devices. For purposes of examination, “the target devices” is construed as “the respective target device.”
In claims 5 and 12, “the static conditions” and “the dynamic conditions” lack antecedent basis. For purposes of examination, these terms have been construed as “static conditions” and “dynamic conditions.”
In claim 8, the term “more detailed” is a relative term which renders the claim indefinite.  What constitutes “detailed” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Furthermore, the term “more”, when used in the instant manner, is unclear as to what other information is being compared to. For purposes of examination, “more detailed information” has been construed as “information.”
In claim 8, it is unclear whether the term “the more detailed information of implementation” refers to the same thing as the previously-recited “more detailed information of configuration items.” For purposes of examination, “the more detailed information of implementation” has been construed as “the more detailed information of configuration items.”
In claim 15, the term “the respective selection-weight factors” lacks antecedent basis. For purposes of examination, this term has been construed as “respective selection-weight factors.”
Claims that depend from one or more of the claims discussed above are also rejected for the same reasons, because they incorporate the indefinite limitations of their parent claims without curing the deficiencies thereof.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 and 15-16 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea and the claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.
The claims have been analyzed in accordance with the 2019 Revised Patent Subject Matter Eligibility Guidance and October 2019 Patent Eligibility Guidance Update, which sets forth the following inquiries for determining eligibility.
Step 2A Prong One: Does the claim recite an abstract idea, law of nature, or natural phenomenon?
Claim 1, for example, recites “…a respective set of expert rules applicable to each target device, each expert rule having a respective selection-weight factor; …categorize acquired device data of each target device on the basis of: at least in part system and type of each target device; and ...acquire, from the separator, the categorized device data for each target device; …search, from the expert rule module, a respective set of expert rules which are all applicable to each target device; …apply the respective set of expert rules searched for each target device; …calculate the respective selection-weight factors of all of the respective set of expert rules applied; and logic to select one or more proxy computers based on a result of the calculation of the selection-weight factors.” 
Claim 15, for example, recites “…search a respective set of expert rules which are all applicable to each target device, wherein the respective set of expert rules comprises static and dynamic conditions for each proxy computer, the static conditions comprise specifications and revisions of each proxy computer and the dynamic conditions comprise network load, current status of each proxy computer, and real-time status of the target devices; …apply the respective set of expert rules searched for each target device; …calculate the respective selection-weight factors of all of the respective set of expert rules applied; and …select one or more proxy computers based on a result of the calculation of the selection-weight factors.”
These limitations, under the broadest reasonable interpretation, cover performance of the steps in the mind but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of the generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Alternatively, the “calculate” step may be considered to be mathematical calculations, which fall under the “Mathematical Concepts” grouping of abstract ideas. 
Step 2A Prong Two: Does the claim recite additional elements that integrate the judicial exception into a practical application?
The judicial exception recited in these claims is not integrated into a practical application. In particular, the claims recite the additional elements (“expert rule module comprising a storage,” “separator module”, “intelligence module” comprising various “logic”) that require a general purpose computer. However, these additional features are computer components recited at a high-level of generality, such that they amount to no more than mere instructions to apply the judicial exception using a generic computer component. An additional element that merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, does not integrate the judicial exception into a practical application. Therefore, independent claims 1 and 15 are directed to a judicial exception.
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Claims 1 and 15 do not include additional elements that are sufficient for the claims to amount to significantly more than the judicial exception. As discussed above with respect to the lack of integration of the abstract idea into a practical application, the additional elements recited in claims and 15 amount to no more than mere instructions to apply the judicial exception using a generic computer component, as discussed above. 
The remaining dependent claims do not recite additional elements, whether considered individually or in combination, that are sufficient to integrate the judicial exception into a practical application or amount to significantly more than the judicial exception. 
Therefore, claims 1-7 and 15-16 are directed to a judicial exception and do not recite additional elements, whether considered individually or in combination, that are sufficient to integrate the judicial exception into a practical application or amount to significantly more than the judicial exception. Therefore, claims 1-7 and 15-16 are not patent-eligible under § 101. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claim 1, 6-8, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Frizzell et al. (US 2019/0036777 A1) (“Frizzell”) in view of Smith et al. (US 2017/0155623 A1) (“Smith”) and Ponnuswamy (US20180227176A1).
As to claim 1, Frizzell teaches a computer-implemented proxy-selection system comprising:
an expert rule module comprising a storage [[0028]: “The PAC file may be stored in a temporary file associated with the general processor.”] that stores a respective set of expert rules applicable to each target device, [Rules of a PAC (proxy automatic configuration) file as shown in FIG. 1, and described in [0032]: “Each PAC file may include a plurality of URLs mapped to the plurality of proxy servers…Each PAC file may include URLs mapped to categories of proxy servers” and [0039]: “FIG. 1 shows an illustrative diagram of data included in a PAC server. The PAC server may store a dataset for each of a plurality of PAC files.” With respect to the limitation of “expert,” Fizzell teaches that the rules are maintained by a user. See [0031] (“The request may be to change and/or update, in the first PAC file”); [0054] (“an interface for bulk loading of URLs to a PAC file database…A user may also specify directives to be used, at 604.”).] 
an intelligence module, the intelligence module comprises: [A “processor” as described in [0028]: “Each time a general processor launches a web browser to access a URL and/or changes a proxy configuration LAN (local area network) setting on the web browser, the general processor is configured to download one of the PAC files from the PAC file server.”]
logic to search, from the expert rule module, a respective set of expert rules which are all applicable to each target device; [[0032]: “Each PAC file may include a plurality of URLs mapped to the plurality of proxy servers……Each PAC file may include URLs mapped to categories of proxy servers”]
logic to apply the respective set of expert rules searched for each target device; [[0033]: “determination of a category of a proxy server from the URL”]
logic to select one or more proxy computers [[0033]: “determination of a category of a proxy server from the URL”] 
	Frizzell does not specifically teach:
	(1)	“each expert rule having a respective selection-weight factor” and the related limitations of “logic to calculate the respective selection-weight factors of all of the respective set of expert rules applied” and the selection of the one or more proxy computers being “based on a result of the calculation of the selection-weight factors”; and
(2) 	“a separator module configured to categorize acquired device data of each target device on the basis of: at least in part system and type of each target device” and the related limitation of the intelligence module being “accessible to the separator module” and including “logic to acquire, from the separator, the categorized device data for each target device.”
	Smith, in an analogous art, teaches the limitations of “each expert rule having a respective selection-weight factor,”  “logic to calculate the respective selection-weight factors of all of the respective set of expert rules applied” and the selection of the one or more proxy computers being “based on a result of the calculation of the selection-weight factors.” Smith teaches a method for “selecting proxies” (see title and abstract). Therefore, Smith is in the same field of endeavor as the claimed invention, and is also reasonably pertinent to the problem of proxy selection.
	In particular, Smith teaches “each expert rule having a respective selection-weight factor” [[0033]: “the proxy selection instructions 124, when executed by processor 110, may associate weights with each proxy subset…each weight may represent a percentage based on which a proxy subset should be selected by the proxy selection instructions 124.”] “logic to calculate the respective selection-weight factors of all of the respective set of expert rules applied” [[0033]: “The proxy selection instructions 124, when executed by processor 110, may revise the weights associated with each proxy subset. For example...revise the weights associated with each proxy based upon the success of the attempts to use proxies from each subset of proxies…” See also [0057].] and the selection of the one or more proxy computers “based on a result of the calculation of the selection-weight factors. [[0033]: “each weight may represent a percentage based on which a proxy subset should be selected by the proxy selection instructions 124”; [0053]: “The first subset of proxies may be selected to communicate with the device based on the weight associated with the first subset of proxies”] 	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Frizzell with the teachings of Smith by modifying the system of Frizzell such that “each expert rule has a respective selection-weight factor,” the intelligence module includes “logic to calculate the respective selection-weight factors of all of the respective set of expert rules applied” and the selection of the one or more proxy computers is “based on a result of the calculation of the selection-weight factors.” The motivation for doing so would have been to implement a method for selection of proxies, as suggested by Smith (see, e.g., [0033]: “each weight may represent a percentage based on which a proxy subset should be selected by the proxy selection instructions 124”).
	Ponnuswamy teaches the remaining limitations not taught by the combination of Frizzell and Smith. Ponnuswamy generally relates to a “machine learning system” (see [0048]) that is used for “determining a network communication configuration for a target device” (abstract). Therefore, Ponnuswamy is in the same field of endeavor as the claimed invention, i.e., network management using artificial intelligence.
In particular, Ponnuswamy teaches “a separator module configured to categorize acquired device data of each target device on the basis of: at least in part system and type of each target device” [[0050]: “a classifier function 216 determines classifications 218 for one or more sets of device data…Each class includes device data associated with at least one common device attribute. In an embodiment, each class includes device data associated with the same device type.” [0052]: “Examples of device attributes include a product type of the device…a particular network to which the device is connected” (where the “network” corresponds to a “system” of the device.)]. Ponnuswamy also teaches an intelligence module “accessible to the separator module” and including “logic to acquire, from the separator, the categorized device data for each target device” [As shown in FIG. 2, the classifier function 216 and the classifications 218 are part of the same supervised machine learning system, described in [0048]: “FIG. 2 illustrates an example of a supervised machine learning system for obtaining a target device profile.” Therefore, the supervised machine learning system (intelligence module) has access to the classifier function (separator module) and has logic to acquire, from the classifier function, the classification result (i.e., categorized device data) for each target device.]
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Frizzell and Smith with the teachings of Ponnuswamy by modifying the combination of Frizzell and Smith set forth above to include “a separator module configured to categorize acquired device data of each target device on the basis of: at least in part system and type of each target device” and by modifying the intelligence module to be “accessible to the separator module” and include “logic to acquire, from the separator, the categorized device data for each target device.” The motivation for doing so would have been to analyze and utilize information that is relevant to determining a network configuration for a device, as suggested by Ponnuswamy (see [0024]: “determining a network communication configuration for a target device” and sections cited above).

As to claim 6, the combination of Frizzell, Smith, and Ponnuswamy teaches the computer-implemented proxy-selection system according to claim 1, wherein the intelligence module further comprises:
a set of expert rules which are applicable to each target device; [Frizzell, [0032]: “Each PAC file may include a plurality of URLs mapped to the plurality of proxy servers…Each PAC file may include URLs mapped to categories of proxy servers” and [0039]: “FIG. 1 shows an illustrative diagram of data included in a PAC server. The PAC server may store a dataset for each of a plurality of PAC files.” The limitation of “expert” is met because the rules are maintained by a user. See [0031] (“The request may be to change and/or update, in the first PAC file”); [0054] (“an interface for bulk loading of URLs to a PAC file database.”).] and
a set of algorithms to select one or more proxy computers by applying the set of expert rules. [[0033]: “determination of a category of a proxy server from the URL”]

As to claim 7, the combination of Frizzell, Smith, and Ponnuswamy teaches the computer-implemented proxy-selection system according to 1, wherein the set of algorithms comprises:
logic to calculate a selection-weight factor for each proxy computer; [Smith, [0033]: “The proxy selection instructions 124, when executed by processor 110, may revise the weights associated with each proxy subset. For example...revise the weights associated with each proxy based upon the success of the attempts to use proxies from each subset of proxies…” See also [0057].] and
logic to select a proxy based on the selection-weight factor calculated. [Smith, [0033]: “each weight may represent a percentage based on which a proxy subset should be selected by the proxy selection instructions 124”; [0053]: “The first subset of proxies may be selected to communicate with the device based on the weight associated with the first subset of proxies”] 	

As to claim 8, Frizzell teaches a system comprising:
a plurality of proxy computers on a network; [FIG. 1: Proxy Servers 223, 304, 499, 398, 388, 100, etc., as described in [0041] (“exemplary proxy servers 223, 304 and 449”) and [0042].]
an editor configured to input target device information which identifies a target device; [[0054]: “FIG. 6 shows GUI 600. GUI 600 may include an interface for bulk loading of URLs to a PAC file database.”]
a proxy-selection system comprising:
an expert rule module comprising a storage [[0028]: “The PAC file may be stored in a temporary file associated with the general processor.”] that stores a respective set of expert rules applicable to each target device, [Rules of a PAC (proxy automatic configuration) file as shown in FIG. 1, and described in [0032]: “Each PAC file may include a plurality of URLs mapped to the plurality of proxy servers…Each PAC file may include URLs mapped to categories of proxy servers” and [0039]: “FIG. 1 shows an illustrative diagram of data included in a PAC server. The PAC server may store a dataset for each of a plurality of PAC files.” With respect to the limitation of “expert,” Fizzell teaches that the rules are maintained by a user. See [0031] (“The request may be to change and/or update, in the first PAC file”); [0054] (“an interface for bulk loading of URLs to a PAC file database…A user may also specify directives to be used, at 604.”).]
an intelligence module, the intelligence module comprises: [A “processor” as described in [0028]: “Each time a general processor launches a web browser to access a URL and/or changes a proxy configuration LAN (local area network) setting on the web browser, the general processor is configured to download one of the PAC files from the PAC file server.”]
logic to search, from the expert rule module, a respective set of expert rules which are all applicable to each target device; [[0032]: “Each PAC file may include a plurality of URLs mapped to the plurality of proxy servers……Each PAC file may include URLs mapped to categories of proxy servers”]
logic to apply the respective set of expert rules searched for each target device; [[0033]: “determination of a category of a proxy server from the URL”]
logic to select one or more proxy computers [[0033]: “determination of a category of a proxy server from the URL”] 
an implementation data acquisition (IDA) configured to send, [[0028]: “web browser.” The Examiner notes that “implementation data acquisition” has been interpreted to cover a computer-implemented program that acquires data relating to an implementation.] via the proxy computer selected by the proxy-selection system to the target device identified by the target device information, one or more queries for more detailed information of configuration items of the implemented target device and to acquire the more detailed information of implementation from the target device via the one or more proxy computers selected by the proxy-selection system. [The web browser is used to “access a URL” ([0028]), such as a web site ([0037]) wherein “the proxy server may server as a security gateway or filter” ([0037]). The accessing of a website via the proxy server reads on sending “one or more queries.” With respect to the limitation of “for more detailed information of configuration items of the implemented target device,” website content retrieved from the is considered to read on the instant limitation.] 
	Frizzell does not specifically teach:
	(1)	“each expert rule having a respective selection-weight factor” and the related limitations of “logic to calculate the respective selection-weight factors of all of the respective set of expert rules applied” and the selection of the one or more proxy computers being “based on a result of the calculation of the selection-weight factors”; and
(2) 	“a separator module configured to receive the target device information which identifies the target device, the separator module configured to categorize the target device on the basis of: at least in part system and type of the target device” and the related limitation of the intelligence module being “accessible to the separator module” and including “logic to acquire, from the separator, the categorized device data for each target device.”
	Smith, in an analogous art, teaches the limitations of “each expert rule having a respective selection-weight factor,”  “logic to calculate the respective selection-weight factors of all of the respective set of expert rules applied” and the selection of the one or more proxy computers being “based on a result of the calculation of the selection-weight factors.” Smith teaches a method for “selecting proxies” (see title and abstract). Therefore, Smith is in the same field of endeavor as the claimed invention, and is also reasonably pertinent to the problem of proxy selection.
	In particular, Smith teaches “each expert rule having a respective selection-weight factor” [[0033]: “the proxy selection instructions 124, when executed by processor 110, may associate weights with each proxy subset…each weight may represent a percentage based on which a proxy subset should be selected by the proxy selection instructions 124.”] “logic to calculate the respective selection-weight factors of all of the respective set of expert rules applied” [[0033]: “The proxy selection instructions 124, when executed by processor 110, may revise the weights associated with each proxy subset. For example...revise the weights associated with each proxy based upon the success of the attempts to use proxies from each subset of proxies…” See also [0057].] and the selection of the one or more proxy computers “based on a result of the calculation of the selection-weight factors. [[0033]: “each weight may represent a percentage based on which a proxy subset should be selected by the proxy selection instructions 124”; [0053]: “The first subset of proxies may be selected to communicate with the device based on the weight associated with the first subset of proxies”] 	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Frizzell with the teachings of Smith by modifying the system of Frizzell such that “each expert rule has a respective selection-weight factor,” the intelligence module includes “logic to calculate the respective selection-weight factors of all of the respective set of expert rules applied” and the selection of the one or more proxy computers is “based on a result of the calculation of the selection-weight factors.” The motivation for doing so would have been to implement a method for selection of proxies, as suggested by Smith (see, e.g., [0033]: “each weight may represent a percentage based on which a proxy subset should be selected by the proxy selection instructions 124”).
	Ponnuswamy teaches the remaining limitations not taught by the combination of Frizzell and Smith. Ponnuswamy generally relates to a “machine learning system” (see [0048]) that is used for “determining a network communication configuration for a target device” (abstract). Therefore, Ponnuswamy is in the same field of endeavor as the claimed invention, i.e., network management using artificial intelligence.
In particular, Ponnuswamy teaches “a separator module configured to receive the target device information which identifies the target device, the separator module configured to categorize the target device on the basis of: at least in part system and type of the target device” [[0050]: “a classifier function 216 determines classifications 218 for one or more sets of device data…Each class includes device data associated with at least one common device attribute. In an embodiment, each class includes device data associated with the same device type.” [0052]: “Examples of device attributes include a product type of the device…a particular network to which the device is connected” (where the “network” corresponds to a “system” of the device.)]. Ponnuswamy also teaches an intelligence module “accessible to the separator module” and including “logic to acquire, from the separator, the categorized device data for each target device” [As shown in FIG. 2, the classifier function 216 and the classifications 218 are part of the same supervised machine learning system, described in [0048]: “FIG. 2 illustrates an example of a supervised machine learning system for obtaining a target device profile.” Therefore, the supervised machine learning system (intelligence module) has access to the classifier function (separator module) and has logic to acquire, from the classifier function, the classification result (i.e., categorized device data) for each target device.]
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Frizzell and Smith with the teachings of Ponnuswamy by modifying the combination of Frizzell and Smith set forth above to include “a separator module configured to receive the target device information which identifies the target device, the separator module configured to categorize the target device on the basis of: at least in part system and type of the target device” and by modifying the intelligence module to be “accessible to the separator module” and include “logic to acquire, from the separator, the categorized device data for each target device.” The motivation for doing so would have been to analyze and utilize information that is relevant to determining a network configuration for a device, as suggested by Ponnuswamy (see [0024]: “determining a network communication configuration for a target device” and sections cited above).

As to claim 13, the combination of Frizzell, Smith, and Ponnuswamy teaches the system according to claim 8, wherein the intelligence module further comprises:
a set of expert rules which are applicable to each target device; [Frizzell, [0032]: “Each PAC file may include a plurality of URLs mapped to the plurality of proxy servers…Each PAC file may include URLs mapped to categories of proxy servers” and [0039]: “FIG. 1 shows an illustrative diagram of data included in a PAC server. The PAC server may store a dataset for each of a plurality of PAC files.” The limitation of “expert” is met because the rules are maintained by a user. See [0031] (“The request may be to change and/or update, in the first PAC file”); [0054] (“an interface for bulk loading of URLs to a PAC file database.”).] and
a set of algorithms to select one or more proxy computers by applying the set of expert rules. [[0033]: “determination of a category of a proxy server from the URL”]

As to claim 14, the combination of Frizzell, Smith, and Ponnuswamy teaches the system according to claim 8, wherein the set of algorithms comprises:
logic to calculate a selection-weight factor for each proxy computer; [Smith, [0033]: “The proxy selection instructions 124, when executed by processor 110, may revise the weights associated with each proxy subset. For example...revise the weights associated with each proxy based upon the success of the attempts to use proxies from each subset of proxies…” See also [0057].] and
logic to select a proxy based on the selection-weight factor calculated. [Smith, [0033]: “each weight may represent a percentage based on which a proxy subset should be selected by the proxy selection instructions 124”; [0053]: “The first subset of proxies may be selected to communicate with the device based on the weight associated with the first subset of proxies”] 	

2.	Claim 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Frizzell in view of Smith and Ponnuswamy, and further in view of Gupta (US 2015/0358777 A1), and Kambe et al. (US 2016/0132048 A1) (“Kambe”).
As to claim 2, the combination of Frizzell, Smith, and Ponnuswamy teaches the computer-implemented proxy-selection system according to claim 1, but does not teach the further limitations of the instant claim.  
Gupta, in an analogous art, teaches “wherein the respective set of expert rules applicable to each target device comprises: static and dynamic conditions for each proxy computer, wherein the static conditions comprise specifications of each proxy computer, and wherein the dynamic conditions comprise current status of each proxy computer.” Gupta relates to selection of proxy devices (see abstract: “…selects a proxy IoT device”) in a networked environment (such as “factories,” as described in [0005]) using “proxy selection logic” ([0025]). Therefore, Gupta is in the same field of endeavor as the claimed invention (computer networks for industrial environments) and is also reasonably pertinent to the problem of proxy selection faced by the inventors of the claimed invention.
In particular Gupta teaches “wherein the respective set of expert rules applicable to each target device comprises: static and dynamic conditions for each proxy computer” [[0120] and Table 2: “Proxy Selection Rules”] wherein the static conditions comprise specifications of each proxy computer [[0119]: “whether ALI proxying functionality is supported by the set of nearby IoT devices” and “a geo-static status of one or more IoT devices in the set of nearby IoT devices 2.” See also Table 2, which shows that whether a proxy candidate is capable of ARF (i.e., augmented location information reporting function, see abstract) and is geo-static are part of the proxy selection rule. That is, whether a proxy is capable of ARF and is geo-static are “specifications” of the proxy.], and wherein the dynamic conditions comprise current status of each proxy computer. [[0119]: “a power status of one or more IoT devices in the set of nearby IoT devices 2” as shown in Table 2].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Frizzell, Smith, and Ponnuswamy with the teachings of Gupta, particularly by implementing the feature that “the respective set of expert rules applicable to each target device comprises: static and dynamic conditions for each proxy computer, wherein the static conditions comprise specifications of each proxy computer, and wherein the dynamic conditions comprise current status of each proxy computer.” The motivation for doing so would have been to use an implementation of proxy selection logic that accounts for the characteristics of proxy candidates in order to select a suitable proxy, as suggested by Gupta (see [0119]: “implementation of [a] proxy selection logic”; [0110]: “any detected IoT devices that do not support a desired interface type for the ALI reporting function are excluded from the selection of 1115”).
The combination of Frizzell, Smith, Ponnuswamy and Gupta does not teach the limitation that the static conditions comprise “revisions” of each proxy computer.
Kambe, in an analogous art, teaches the above limitation. Kambe relates to industrial control systems (see [0001]) with networked field devices (see [0002]), and is therefore in the same field of endeavor as the claimed invention. 
In particular, Kambe teaches “human machine interface (HMI) terminals” [[0003]] and information describing such HMI, such as the version and “revisions” [[0055]: “Examples of information which are added to the property file 310 are HMI screen 217 settings for operation and monitoring HMI terminals 218 of the part 220; control logic information such as source code, version, size, timestamp; firmware version, settings, revision history, physical location of the part 220; network information such as media, speed, hardware and software interface settings”], for use “usage of the definition module 300” ([00054]) that is in turn used by control logic in an industrial plant (see [0008]) used to control field devices (see [0002]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Frizzell, Smith, Ponnuswamy and Gupta with the teachings of Kambe, particularly by modifying the static conditions to comprise “revisions” of each proxy computer, in order to utilize data that is relevant to control logic for an industrial point (see parts of Kambe cited above).  

As to claim 9, the combination of Frizzell, Smith, and Ponnuswamy teaches the system according to claim 8, but does not teach the further limitations of the instant claim.  
Gupta, in an analogous art, teaches “wherein the respective set of expert rules applicable to each target device comprises: static and dynamic conditions for each proxy computer, wherein the static conditions comprise specifications of each proxy computer, and wherein the dynamic conditions comprise current status of each proxy computer.” Gupta relates to selection of proxy devices (see abstract: “…selects a proxy IoT device”) in a networked environment (such as “factories,” as described in [0005]) using “proxy selection logic” ([0025]). Therefore, Gupta is in the same field of endeavor as the claimed invention (computer networks for industrial environments) and is also reasonably pertinent to the problem of proxy selection faced by the inventors of the claimed invention.
In particular Gupta teaches “wherein the respective set of expert rules applicable to each target device comprises: static and dynamic conditions for each proxy computer” [[0120] and Table 2: “Proxy Selection Rules”] wherein the static conditions comprise specifications of each proxy computer [[0119]: “whether ALI proxying functionality is supported by the set of nearby IoT devices” and “a geo-static status of one or more IoT devices in the set of nearby IoT devices 2.” See also Table 2, which shows that whether a proxy candidate is capable of ARF (i.e., augmented location information reporting function, see abstract) and is geo-static are part of the proxy selection rule. That is, whether a proxy is capable of ARF and is geo-static are “specifications” of the proxy.], and wherein the dynamic conditions comprise current status of each proxy computer. [[0119]: “a power status of one or more IoT devices in the set of nearby IoT devices 2” as shown in Table 2].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Frizzell, Smith, and Ponnuswamy with the teachings of Gupta, particularly by implementing the feature that “the respective set of expert rules applicable to each target device comprises: static and dynamic conditions for each proxy computer, wherein the static conditions comprise specifications of each proxy computer, and wherein the dynamic conditions comprise current status of each proxy computer.” The motivation for doing so would have been to use an implementation of proxy selection logic that accounts for the characteristics of proxy candidates in order to select a suitable proxy, as suggested by Gupta (see [0119]: “implementation of [a] proxy selection logic”; [0110]: “any detected IoT devices that do not support a desired interface type for the ALI reporting function are excluded from the selection of 1115”).
The combination of Frizzell, Smith, Ponnuswamy and Gupta does not teach the limitation that the static conditions comprise “revisions” of each proxy computer.
Kambe, in an analogous art, teaches the above limitation. Kambe relates to industrial control systems (see [0001]) with networked field devices (see [0002]), and is therefore in the same field of endeavor as the claimed invention. 
In particular, Kambe teaches “human machine interface (HMI) terminals” [[0003]] and information describing such HMI, such as the version and “revisions” [[0055]: “Examples of information which are added to the property file 310 are HMI screen 217 settings for operation and monitoring HMI terminals 218 of the part 220; control logic information such as source code, version, size, timestamp; firmware version, settings, revision history, physical location of the part 220; network information such as media, speed, hardware and software interface settings”], for use “usage of the definition module 300” ([00054]) that is in turn used by control logic in an industrial plant (see [0008]) used to control field devices (see [0002]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Frizzell, Smith, Ponnuswamy and Gupta with the teachings of Kambe, particularly by modifying the static conditions to comprise “revisions” of each proxy computer, in order to utilize data that is relevant to control logic for an industrial point (see parts of Kambe cited above).  

3.	Claim 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Frizzell in view of Smith and Ponnuswamy, Gupta, and Kambe, and further in view of Chu et al. (US20150006684A1) (“Chu”).
As to claim 3, the combination of Frizzell, Smith, Ponnuswamy, Gupta, and Kambe teaches the computer-implemented proxy-selection system according to claim 2,
wherein the expert rule is related to a version of each proxy computer” [Kambe, [0055]: “Examples of information which are added to the property file 310 are HMI screen 217 settings for operation and monitoring HMI terminals 218 of the part 220; control logic information such as source code, version…”].
 However, the combination of references does not specifically teach the remaining limitations of the claim.
Chu, in an analogous art, teaches or suggest the remaining limitations of the claim. Chu relates to industrial control systems (see [0001]) with networked field devices (see [0080]: “managing exchange of field devices over a network”), and is therefore in the same field of endeavor as the claimed invention.
In particular, Chu suggests “wherein the set of algorithms is related to not to select the proxy computer if the version of the proxy computer is lower than a version of the target device based on the calculated selection-weight factor.” [[0003]: “When the client computer generates output data for the server computer, it is done based on features in the client computer that are supported in the server computer... If the server computer has a different version, the client computer can proceed with the download operation which may not be acceptable or not processed correctly by the server computer. This causes a lack of data integrity.” Therefore, Chu teaches that a server computer (target device) and a client computer (proxy) should have a same version in order for the server computer to process data correctly. The Examiner notes that while Chu does specifically teach selecting a server computer, Chu is relied upon for teaching a factor that is relevant to an interaction between a server computer and a client computer.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Frizzell, Smith, Ponnuswamy, Gupta, and Kambe with the teachings of Chu such that “the set of algorithms is related to not to select the proxy computer if the version of the proxy computer is lower than a version of the target device based on the calculated selection-weight factor,” in order for the proxy server to process data processed correctly.

As to claim 10, the combination of Frizzell, Smith, Ponnuswamy, Gupta, and Kambe teaches the system according to claim 9,
wherein the expert rule is related to a version of each proxy computer [Kambe, [0055]: “Examples of information which are added to the property file 310 are HMI screen 217 settings for operation and monitoring HMI terminals 218 of the part 220; control logic information such as source code, version…”].
However, the combination of references does not specifically teach the remaining limitations of the claim.
Chu, in an analogous art, teaches or suggest the remaining limitations of the claim. Chu relates to industrial control systems (see [0001]) with networked field devices (see [0080]: “managing exchange of field devices over a network”), and is therefore in the same field of endeavor as the claimed invention.
In particular, Chu suggests “wherein the set of algorithms is related to not to select the proxy computer if the version of the proxy computer is lower than a version of the target device based on the calculated selection-weight factor.” [[0003]: “When the client computer generates output data for the server computer, it is done based on features in the client computer that are supported in the server computer... If the server computer has a different version, the client computer can proceed with the download operation which may not be acceptable or not processed correctly by the server computer. This causes a lack of data integrity.” Therefore, Chu teaches that a server computer (target device) and a client computer (proxy) should have a same version in order for the server computer to process data correctly. The Examiner notes that while Chu does specifically teach selecting a server computer, Chu is relied upon for teaching a factor that is relevant to an interaction between a server computer and a client computer.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Frizzell, Smith, Ponnuswamy, Gupta, and Kambe with the teachings of Chu such that “the set of algorithms is related to not to select the proxy computer if the version of the proxy computer is lower than a version of the target device based on the calculated selection-weight factor,” in order for the proxy server to process data processed correctly.

4.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Frizzell in view of Smith and Ponnuswamy, Gupta, and Kambe, and further in view of Wu et al. (US 2015/0120863 A1) (“Wu”).
As to claim 4, the combination of Frizzell, Smith, Ponnuswamy, Gupta, and Kambe teaches the computer-implemented proxy-selection system according to claim 2,
wherein the dynamic conditions comprise network load, current status of each proxy computer [as set forth in the rejection of claim 2, above], and real-time status of the target devices [Gupta, table 2 (near [0120]) teaches that the proxy selection rules of Table 2 include the power status of the IoT devices (e.g., “Power Status: Battery-powered 80%” for IoT Device 1)].
The combination of references dos not teach that the dynamic conditions comprise “network load.” 
Wu, in an analogous art, teaches the above limitation. Wu generally relates to “proxy network device selection in a communication network” (see title) and is in the same field of endeavor as the claimed invention (networked applications for the provision of proxy services), or is reasonably pertinent to the problem of proxy selection. 
Wu teaches “network load” as a condition for proxy selection [[0060]: “the proxy selection unit 110 can select the existing proxy network device that is currently servicing a fewest number of other hidden network devices as the proxy network device of the hidden network device. This can allow for load balancing across the existing proxy network devices.”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Frizzell, Smith, Ponnuswamy, Gupta, and Kambe with the teachings of Wu by modifying the dynamic conditions to further comprise network load, in order to perform load balancing across the existing proxy network devices, as suggested by Wu ([0060], quoted above).

5.	Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Frizzell in view of Smith and Ponnuswamy, and further in view of Gupta.
As to claim 5, the combination of Frizzell, Smith, and Ponnuswamy, teaches the computer-implemented proxy-selection system according to claim 1, wherein the intelligence module further comprises:
logic to automatically acquire the expert rules from the expert rule module; [[0028]: “The PAC file may be referenced by a plurality of general processors' web browsers….Each time a general processor launches a web browser to access a URL and/or changes a proxy configuration LAN (local area network) setting on the web browser, the general processor is configured to download one of the PAC files from the PAC file server.”]. 
The combination of references do not teach the remaining limitations of the claim. 
Gupta, in an analogous art, teaches the remaining limitations. Gupta relates to selection of proxy devices (see abstract: “…selects a proxy IoT device”) in a networked environment (such as “factories,” as described in [0005]) using “proxy selection logic” ([0025]). Therefore, Gupta is in the same field of endeavor as the claimed invention (computer networks for industrial environments) and is also reasonably pertinent to the problem of proxy selection faced by the inventors of the claimed invention.
In particular, Gupta teaches:
logic to automatically confirm, based on the static conditions of all the expert rules applicable to each target device; [[0119]: “proxy selection logic”; With respect to static conditions, [0119] teaches: “whether ALI proxying functionality is supported by the set of nearby IoT devices” and “a geo-static status of one or more IoT devices in the set of nearby IoT devices 2.” See also Table 2, which shows that whether a proxy candidate is capable of ARF (i.e., augmented location information reporting function, see abstract) and is geo-static are part of the proxy selection rule.]
logic to automatically determine which proxy computers satisfy the static conditions of the expert rules applicable to each target device, based on the static conditions of the expert rules applicable to each target device; [[0120]: “executes decision logic for selecting at least one proxy from the discovered set of nearby IoT devices.” See also Table 2, which shows exemplary proxy selection rules.]
logic to automatically confirm, based on the dynamic conditions of the expert rules, [[0119]: “a power status of one or more IoT devices in the set of nearby IoT devices 2” as shown in Table 2] the current status of the proper proxy computers that are determined to satisfy the static conditions of the expert rules; [Table 2, which shows that power status is determined for all candidate proxies, including one that satisfies the static conditions (e.g., in examples 1 and 2 in Table 2, the power status of candidate proxy 1 is determined, when it is also determined to satisfy the condition of “Y” (yes) for “ARF.”]
logic to automatically determine which proxy computers satisfy the dynamic conditions of the expert rules, based on the dynamic conditions of the expert rules; [Table 2, which shows selection of a proxy satisfying the conditions (i.e., “select proxy candidate #1 for ARF” in examples 1 and 2 and “Select proxy candidate #2 for ARF” in example 3).] and
logic to automatically determine one or more proxy computers that satisfy both the static and dynamic conditions of the expert rules. [Table 1, which shows that a candidate proxy is selected (e.g., “select proxy candidate #1 for ARF” in examples 1 and 2).]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Frizzell, Smith, and Ponnuswamy with the teachings of Gupta, particularly by implementing the above features, so as to satisfy the limitations of the instant claim. The motivation for doing so would have been to use an implementation of proxy selection logic that accounts for the characteristics of proxy candidates in order to select a suitable proxy, as suggested by Gupta (see [0119]: “implementation of [a] proxy selection logic”; [0110]: “any detected IoT devices that do not support a desired interface type for the ALI reporting function are excluded from the selection of 1115”).

As to claim 12, the combination of Frizzell, Smith, and Ponnuswamy teaches the system according to claim 8, wherein the intelligence module further comprises:
logic to automatically acquire the expert rules from the expert rule module; [[0028]: “The PAC file may be referenced by a plurality of general processors' web browsers….Each time a general processor launches a web browser to access a URL and/or changes a proxy configuration LAN (local area network) setting on the web browser, the general processor is configured to download one of the PAC files from the PAC file server.”]. 
The combination of references do not teach the remaining limitations of the instant claim. 
Gupta, in an analogous art, teaches the remaining limitations. Gupta relates to selection of proxy devices (see abstract: “…selects a proxy IoT device”) in a networked environment (such as “factories,” as described in [0005]) using “proxy selection logic” ([0025]). Therefore, Gupta is in the same field of endeavor as the claimed invention (computer networks for industrial environments) and is also reasonably pertinent to the problem of proxy selection faced by the inventors of the claimed invention.
In particular, Gupta teaches:
logic to automatically confirm, based on the static conditions of all the expert rules applicable to each target device; [[0119]: “proxy selection logic”; With respect to static conditions, [0119] teaches: “whether ALI proxying functionality is supported by the set of nearby IoT devices” and “a geo-static status of one or more IoT devices in the set of nearby IoT devices 2.” See also Table 2, which shows that whether a proxy candidate is capable of ARF (i.e., augmented location information reporting function, see abstract) and is geo-static are part of the proxy selection rule.]
logic to automatically determine which proxy computers satisfy the static conditions of the expert rules applicable to each target device, based on the static conditions of the expert rules applicable to each target device; [[0120]: “executes decision logic for selecting at least one proxy from the discovered set of nearby IoT devices.” See also Table 2, which shows exemplary proxy selection rules.]
logic to automatically confirm, based on the dynamic conditions of the expert rules, [[0119]: “a power status of one or more IoT devices in the set of nearby IoT devices 2” as shown in Table 2] the current status of the proper proxy computers that are determined to satisfy the static conditions of the expert rules; [Table 2, which shows that power status is determined for all candidate proxies, including one that satisfies the static conditions (e.g., in examples 1 and 2 in Table 2, the power status of candidate proxy 1 is determined, when it is also determined to satisfy the condition of “Y” (yes) for “ARF.”]
logic to automatically determine which proxy computers satisfy the dynamic conditions of the expert rules, based on the dynamic conditions of the expert rules; [Table 2, which shows selection of a proxy satisfying the conditions (i.e., “select proxy candidate #1 for ARF” in examples 1 and 2 and “Select proxy candidate #2 for ARF” in example 3).] and
logic to automatically determine one or more proxy computers that satisfy both the static and dynamic conditions of the expert rules. [Table 1, which shows that a candidate proxy is selected (e.g., “select proxy candidate #1 for ARF” in examples 1 and 2).]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Frizzell, Smith, and Ponnuswamy with the teachings of Gupta, particularly by implementing the above features, so as to satisfy the limitations of the instant claim. The motivation for doing so would have been to use an implementation of proxy selection logic that accounts for the characteristics of proxy candidates in order to select a suitable proxy, as suggested by Gupta (see [0119]: “implementation of [a] proxy selection logic”; [0110]: “any detected IoT devices that do not support a desired interface type for the ALI reporting function are excluded from the selection of 1115”).

6.	Claim 11 are rejected under 35 U.S.C. 103 as being unpatentable over Frizzell in view of Smith and Ponnuswamy, Gupta, Kambe, and Chu, and further in view of Wu. 
As to claim 11, the combination of Frizzell, Smith, Ponnuswamy, Gupta, Kambe, and Chu teaches the system according to claim 10,
wherein the dynamic conditions comprise network load, current status of each proxy computer [as set forth in the rejection of claim 10, above], and real-time status of the target devices [Gupta, table 2 (near [0120]) teaches that the proxy selection rules of Table 2 include the power status of the IoT devices (e.g., “Power Status: Battery-powered 80%” for IoT Device 1)].
The combination of references dos not teach that the dynamic conditions comprise “network load.” 
Wu, in an analogous art, teaches the above limitation. Wu generally relates to “proxy network device selection in a communication network” (see title) and is in the same field of endeavor as the claimed invention (networked applications for the provision of proxy services), or is reasonably pertinent to the problem of proxy selection. 
Wu teaches “network load” as a condition for proxy selection [[0060]: “the proxy selection unit 110 can select the existing proxy network device that is currently servicing a fewest number of other hidden network devices as the proxy network device of the hidden network device. This can allow for load balancing across the existing proxy network devices.”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Frizzell, Smith, Ponnuswamy, Gupta, Kambe, and Chu with the teachings of Wu by modifying the dynamic conditions to further comprise network load, in order to perform load balancing across the existing proxy network devices, as suggested by Wu ([0060], quoted above).


7.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Frizzell in view of Smith.
As to claim 15, Frizzell teaches a computer-implemented proxy-selection system comprising:
an intelligence module comprises:
logic to search a respective set of expert rules which are all applicable to each target device, [Rules of a PAC (proxy automatic configuration) file as shown in FIG. 1, and described in [0032]: “Each PAC file may include a plurality of URLs mapped to the plurality of proxy servers…Each PAC file may include URLs mapped to categories of proxy servers” and [0039]: “FIG. 1 shows an illustrative diagram of data included in a PAC server. The PAC server may store a dataset for each of a plurality of PAC files.” With respect to the limitation of “expert,” Fizzell teaches that the rules are maintained by a user. See [0031] (“The request may be to change and/or update, in the first PAC file”); [0054] (“an interface for bulk loading of URLs to a PAC file database…A user may also specify directives to be used, at 604.”).] wherein the respective set of expert rules comprises static and dynamic conditions for each proxy computer, the static conditions comprise specifications and revisions of each proxy computer and the dynamic conditions comprise network load, current status of each proxy computer, and real-time status of the target devices;
logic to apply the respective set of expert rules searched for each target device; [[0033]: “determination of a category of a proxy server from the URL”]
logic to select one or more proxy computers [[0033]: “determination of a category of a proxy server from the URL”] 
Frizzell does not specifically teach the limitation that the intelligence module includes “logic to calculate the respective selection-weight factors of all of the respective set of expert rules applied” and the selection of the one or more proxy computers being “based on a result of the calculation of the selection-weight factors.”
Smith, in an analogous art, teaches the above limitations. Smith teaches a method for “selecting proxies” (see title and abstract). Therefore, Smith is in the same field of endeavor as the claimed invention, and is also reasonably pertinent to the problem of proxy selection.
	In particular, Smith teaches selection-weight factors [[0033]: “the proxy selection instructions 124, when executed by processor 110, may associate weights with each proxy subset…each weight may represent a percentage based on which a proxy subset should be selected by the proxy selection instructions 124.”], “logic to calculate the respective selection-weight factors of all of the respective set of expert rules applied” [[0033]: “The proxy selection instructions 124, when executed by processor 110, may revise the weights associated with each proxy subset. For example...revise the weights associated with each proxy based upon the success of the attempts to use proxies from each subset of proxies…” See also [0057].] and the selection of the one or more proxy computers “based on a result of the calculation of the selection-weight factors. [[0033]: “each weight may represent a percentage based on which a proxy subset should be selected by the proxy selection instructions 124”; [0053]: “The first subset of proxies may be selected to communicate with the device based on the weight associated with the first subset of proxies”] 	
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Frizzell with the teachings of Smith by modifying the system of Frizzell such that the intelligence module includes “logic to calculate the respective selection-weight factors of all of the respective set of expert rules applied” and the selection of the one or more proxy computers is “based on a result of the calculation of the selection-weight factors.” The motivation for doing so would have been to implement a method for selection of proxies, as suggested by Smith (see, e.g., [0033]: “each weight may represent a percentage based on which a proxy subset should be selected by the proxy selection instructions 124”).

8.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Frizzell in view of Smith, and further in view of Kambe and Chu.
As to claim 16, the combination of Frizzell and Smith teaches the computer-implemented proxy-selection system according to claim 15, but does not teach the further limitations of the instant claim.
Kambe, in an analogous art, teaches the above limitation. Kambe relates to industrial control systems (see [0001]) with networked field devices (see [0002]), and is therefore in the same field of endeavor as the claimed invention. 
In particular, Kambe teaches wherein the expert rule is related to a version of each proxy computer [Kambe, [0055]: “Examples of information which are added to the property file 310 are HMI screen 217 settings for operation and monitoring HMI terminals 218 of the part 220; control logic information such as source code, version…”]. Such information is for use “usage of the definition module 300” ([00054]) that is in turn used by control logic in an industrial plant (see [0008]) used to control field devices (see [0002]).
Chu, in an analogous art, teaches or suggest the remaining limitations of the claim. Chu relates to industrial control systems (see [0001]) with networked field devices (see [0080]: “managing exchange of field devices over a network”), and is therefore in the same field of endeavor as the claimed invention.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Frizzell, Smith, Ponnuswamy and Gupta with the teachings of Kambe, particularly by modifying the expert rule to be “related to a version of each proxy computer,” in order to utilize data that is relevant to control logic for an industrial point (see parts of Kambe cited above).  
In particular, Chu suggests “wherein the set of algorithms is not select the proxy computer if the version of the proxy computer is lower than a version of the target device.” [[0003]: “When the client computer generates output data for the server computer, it is done based on features in the client computer that are supported in the server computer... If the server computer has a different version, the client computer can proceed with the download operation which may not be acceptable or not processed correctly by the server computer. This causes a lack of data integrity.” Therefore, Chu teaches that a server computer (target device) and a client computer (proxy) should have a same version in order for the server computer to process data correctly. The Examiner notes that while Chu does specifically teach selecting a server computer, Chu is relied upon for teaching a factor that is relevant to an interaction between a server computer and a client computer.]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Frizzell, Smith, Ponnuswamy, Gupta, and Kambe with the teachings of Chu such that “the set of algorithms is not select the proxy computer if the version of the proxy computer is lower than a version of the target device,” in order for the proxy server to process data processed correctly.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US20150156069A1 teaches proxy selection methods.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAO DAVID HUANG whose telephone number is (571)270-1764.  The examiner can normally be reached on Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on (571) 270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Y.D.H./Examiner, Art Unit 2124                                                                                                                                                                                                        




/MIRANDA M HUANG/            Supervisory Patent Examiner, Art Unit 2124